Per Curiam.

The only issue presented is the proper tax treatment of inventory acquired by USN in the merger on the last day of its fiscal year, November 30, 1974.
R. C. 5711.16 defines a “manufacturer” for purposes of listing property for the personal property tax, and also requires a manufacturer to return its inventory using an. average value. It states:
“A person who purchases, receives, or holds personal property for the purpose of adding to its value by manufacturing, refining, rectifying, or combining different materials with a view of making a gain or profit by so doing is a manufacturer. When such person is required to return a statement of the amount of his personal property used in business, he shall include the average value, estimated as provided in this section, of all articles purchased, received, or otherwise held for the purpose of being used, in whole or in part, in manufacturing, combining, rectifying, or refining, and of all articles which *341were at any time by him manufactured or changed in any way, either by combining, rectifying, refining, or adding thereto, which he has had on hand during the year ending on the day such property is listed for taxation annually, or the part of such year during which he was engaged in business. * * *
“The average value of such property shall be ascertained by taking the value of all property subject to be listed on the average basis, oumed by such manufacturer on the last business day of each month the manufacturer was engaged in business during the year, adding the monthly values together, and dividing the result by the number of months the manufacturer was engaged in such business during the year. The result shall be the average value to be listed. * * * (Emphasis added.)
There is no dispute by the parties that USN became a manufacturer within the purview of R. C. 5711.16 as of November 30, 1974. The parties agree that the numerator of the fraction specified in the statute is equal to the value of the inventory acquired by USN from ICN-Ohio. The dispute arises over the denominator.
Appellant, in reliance upon First National Bank of Wilmington v. Kosydar (1976), 45 Ohio St. 2d 101, would construe the phrases “engaged in business” and “engaged in such business” as contained in the emphasized portion of R. C. 5711.16, supra, as meaning engaged in any business. Although dealing with the construction of R. C. 5711.03, this court stated in First Natl. Bank, supra, at pages 105-106:
“The critical language involved herein, ‘engages in business’, appearing in both R. C. 5711.03 and 5711.04, is a phrase of general application of all types of businesses. Webster’s Third New International Dictionary defines the verb ‘engage’ to mean ‘to begin and carry on an enterprise, esp. a business or profession.’
“Nowhere in the relevant statutory provisions did the General Assembly limit or restrict the meaning of the phrase ‘engages in business.’ If the General Assembly had intended R. C. 5711.03 and 5711.04 to apply to a taxpayer already engaged in a business, who then first engages in another business, it could easily have so provided. In the construction of a legislative enactment, the question is not what did the *342General Assembly intend to enact but what is the meaning of that which it did?***” (Citations omitted; emphasis sic.)
At first blush, this construction of “engages in business” would appear to favor appellant’s position since it was “engaged in business” in Ohio for 12 months during its 1973-74 fiscal year.
However, appellant’s argument fails when the statute is more carefully examined. Under R. C. 5711.16, it is property owned by a “manufacturer on the last business day of each month the manufacturer was engaged in business” which is critical; and the denominator in the determining fraction, supra, is “***the number of months the manufacturer was engaged in such business.” (Emphasis added.) The only logical antecedent of the words “such business” is the business of manufacturing. More importantly, although USN may have been engaged in business during all of fiscal 1973-74, it was not a “manufacturer* * * engaged in business” until November 30, 1974, since it did not become a manufacturer until that date. Thus, unlike the situation in First Natl. Bank, supra, the phrase “engaged in business” makes reference to a manufacturer.
The decision of the board being neither unreasonable nor unlawful is affirmed.

Decision affirmed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.